Title: From George Washington to Henry Laurens, 27 April 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge April 27th 1778

I had the Honor, yesterday afternoon, to receive your Letter of the 24th continued to the 25th, with it’s important inclosures.
Congress will be pleased to accept my sincere thanks for the fresh instance of confidence, manifested in their Resolution of the 23d and other proceedings, and they may rest assured, that whatever powers are intrusted to me, shall be invariably directed to promote the interest of these States. If in any case there should be a misapplication or a failure in the execution, it will be the effect of mistake, and not of design.

I shall take measures for distributing the report of the Committee on Lord North’s Bills & the Resolution of the 23d, inviting delinquents to return to their allegiance, and to the protection of these States. This proceeding appears to me, founded in great, good policy, & I should hope, that it will be attended with many valuable consequences; But this can only be proved by the event.
Though I wish most heartily for the aid of General Lee in Council, and upon every other occasion, Yet as the time of his return is uncertain, or at least will be several days before it takes place; and as it seems to me, that there is not a moment to lose in forming some general system for our Operations, I should think it inexpedient for General Gates to delay coming to Camp, till his arrival. After a plan is digested, there will be a great deal of time expended before things will be in a proper train for execution. The season is fast advancing, and the period which may be most favourable for any designs we may form, will presently arrive.
I take the liberty to transmit an Extract of a Letter from Genl Heath, which will shew Congress, that he is pressed on all sides for money. Governor Livingston too is apprehensive, he will be under embarrasments on account of the purchase of Horses, in consequence of the recommendation of the Committee. Their Letter to him, by some means, has been mislaid in the Assembly, and he does not know exactly, the mode prescribed for the payment. I cannot inform him myself, or do what perhaps is more necessary, furnish him with money, and therefore hope that Congress or the Committee will.
I have written Major Genl Tryon a few lines, in answer to his Letter, A copy of which is inclosed. I have the Honor to be with great esteem & regard Sir Your Most Obedt servant

Go: Washington

